grant a continuance, see Evans, 117 Nev. at 638, 28 P.3d at 518 (the
                district court does not abuse its discretion "absent a showing that the
                State acted in bad faith or that the nondisclosure caused substantial
                prejudice to the defendant"), we conclude that these claims lack merit.
                            Second, Robbins argues that his conviction for first-degree
                kidnapping with the use of a deadly weapon cannot stand because it was
                incidental to the underlying robbery. We disagree. The jury heard
                evidence that either Robbins or his accomplice attacked the victim with a
                crowbar, shocked him with a taser, and bound his wrists with an electrical
                cord. The victim was held down and beaten further by one of the suspects
                while the other removed goods from the home. After the victim told the
                suspects where his wallet was, either Robbins or his accomplice forced the
                victim upstairs—away from the open front door—and stated that he was
                going kill him. The jury was properly instructed pursuant to Mendoza v.
                State, 122 Nev. 267, 275-76, 130 P.3d 176, 181 (2006), and we conclude
                that a rational juror could have found that the kidnapping was not
                incidental to the robbery, see Langford v. State, 95 Nev. 631, 638-39, 600
                P.2d 231, 236-37 (1979) (where adequately instructed, the question of
                whether the movement of the victim is incidental to the robbery is "to be
                determined by the jury in all but the clearest cases").
                            Third, relying on NRS 50.075, Robbins argues that the district
                court abused its discretion by restricting him from cross-examining the
                Las Vegas Metropolitan Police Department's Forensic Laboratory
                technician who performed the DNA testing in this case regarding mistakes
                and malfeasance committed by other lab technicians. "The decision to
                admit or exclude evidence rests within the trial court's discretion, and this
                court will not overturn that decision absent manifest error."     Collman v.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                    9.
                                               State, 116 Nev. 687, 702, 7 P.3d 426, 436 (2000). Here, the district court
                                               prohibited this line of questioning because the witness had no personal
                                               knowledge of the specific instances of mistakes and malfeasance
                                               committed by other technicians, but allowed the defense to cross-examine
                                               her regarding the potential for human error generally. We conclude that
                                               the district court did not abuse its discretion. See NRS 50.025(1)(a).
                                                           Having considered Robbins' contentions and concluded that
                                               they lack merit, we
                                                           ORDER the judgment of conviction AFFIRMED.



                                                                                       /              .e.e...40t..\   J.
                                                                                     Hardesty



                                                                                      arraguirre


                                               CHERRY, J., concurring:
                                                           I concur in the result.

                                                                                                                      J.
                                                                                       erry


                                               cc: Hon. Carolyn Ellsworth, District Judge
                                                    The Law Office of Dan M. Winder, P.C.
                                                    Mario D. Valencia
                                                    Attorney General/Carson City
                                                    Clark County District Attorney
                                                    Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                                      3
(0) 1947A


            - - • '' - 41: , .4 1 •   - II r    •            r=               ETZE              IEA